Zimmerman, J.,
dissenting. As I view the matter the rule laid down in the majority opinion is unrealistic and impractical especially as applied to a large corporation like the Kroger Company which has thousands of shareholders scattered far and wide, many of whom vote by way of proxies solicited by the corporate management and who take no active part in the corporate affairs.
The charge of fraud is a serious one and is generally the subject of judicial cognizance. It is my view that the so-called New York rule exemplified in the case of Continental Securities Co. v. Belmont, 206 N. Y., 7, 99 N. E., 138, 51 L. R. A. (N. S.), 112, Ann. Cas. 1914A, 777, is the better and sounder one, more calculated to prevent or correct the perpetration of injustices and frauds against the corporation and its shareholders.